 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 SHARON ELAINE BURLESON,
                                                    No.: 2:18-CV-00513-RSL
11                       Plaintiff,
                                                    STIPULATION AND ORDER OF
12         v.                                       DISMISSAL WITH PREJUDICE
13 SECURITY PROPERTIES RESIDENTIAL,
   LLC; AMY SIMPSON, Property Manager of
14 Security Properties Residential, LLC;
   JENNIFER SPAGNOLA, AUM, INC., Third
15 Party Billing Company,

16                       Defendants.
17
                                             STIPULATION
18
           Ebony Rose Frazier as the authorized personal representative (King County Superior
19
     Court Case No. 21-4-03534-9 SEA) of decedent Plaintiff Sharon Elaine Burleson
20
     (“Plaintiff”) and Defendants Security Properties Residential, LLC, Amy Simpson, Jennifer
21
     Spagnola and American Utilities, Inc. erroneously sued as AUM, INC. have
22
           ///
23
           ///
24

25

26

      STIPULATION AND ORDER OF DISMISSAL                           PAGE 1   Bullivant|Houser|Bailey PC
      NO.: 2:18-CV-00513-RSL                                                One SW Columbia Street, Suite 800
                                                                            Portland, Oregon 97204-4022
                                                                            Telephone: 503.228.6351
 1
     resolved this matter, and thus stipulate to dismissal of the lawsuit with prejudice and without
 2
     costs or fees to any party.
 3

 4
            DATED:         July 2, 2021
 5
     PLAINTIFF
 6                                                      FOLEY & LARDNER, LLP
    s/ Ebony Rose Frazier
 7 Ebony  Rose Frazier                                    s/ Jaikaran Singh
   ebonymartin83@gmail.com
                                                        Jaikaran Singh CA Bar No. 201355
 8 personal representative for                          Appearing Pro Hac Vice
   Sharon Elaine Burleson, Pro Se
 9 eboshiebops@yahoo.com                                11988 El Camino Real Ste 400
                                                        San Diego, CA 92130-2594
10 BULLIVANT HOUSER BAILEY PC                           Phone: (858) 847-6717
                                                        jsingh@foley.com
11    s/ John M. Kreutzer                                      Attorneys for Defendant
     John M. Kreutzer, WSBA No. 30068                          Jennifer Spagnola
12   One SW Columbia St., Suite 800
13   Portland, OR 97204                                 GORDON REES SCULLY
     Phone: (503) 228-6351                              MANSUKHANI, LLP
14   Fax: (503) 295-0915
     john.kreutzer@bullivant.com                         s/ Petra N. Ambrose
15          Attorneys for Defendant Security            Petra N. Ambrose, WSBA No. 48942
            Properties Residential, LLC and             701 5th Avenue, Suite 2100
16          Amy Simpson                                 Seattle, WA 98104
17                                                      Phone: (206) 695-5112
                                                        Fax: (206) 689-2822
18                                                      pambrose@grsm.com
                                                             Attorneys for Defendant
19                                                           American Utility Management, Inc.
20
                                      ORDER OF DISMISSAL
21
            Pursuant to the Stipulation of counsel, IT IS ORDERED that this lawsuit is hereby
22
     dismissed with prejudice and without costs or fees awarded to any party.
23
            Dated this 6th day of July, 2021.
24

25
                                                 HONORABLE ROBERT S. LASNIK
26

      STIPULATION AND ORDER OF DISMISSAL                              PAGE 2     Bullivant|Houser|Bailey PC
      NO.: 2:18-CV-00513-RSL                                                     One SW Columbia Street, Suite 800
                                                                                 Portland, Oregon 97204-4022
                                                                                 Telephone: 503.228.6351
 1 Prepared and presented by:

 2 BULLIVANT HOUSER BAILEY PC

 3

 4  s/ John M. Kreutzer
   John M. Kreutzer, WSBA No. 30068
 5     Attorneys for Defendants Security Properties
       Residential, LLC and Amy Simpson
 6

 7 APPROVED AS TO FORM:
   NOTICE OF PRESENTATION WAIVED
 8
   PLAINTIFF
 9

10 s/ Ebony Rose Frazier
   Ebony Rose Frazier
11 ebonymartin83@gmail.com
   personal representative for
12 Sharon Elaine Burleson, Pro Se
   eboshiebops@yahoo.com
13
   FOLEY & LARDNER, LLP
14
     s/ Jaikaran Singh
15
   Jaikaran Singh
16 Appearing Pro Hac Vice
   jsingh@foley.com
17        Attorneys for Defendant Jennifer Spagnola
18 GORDON REES SCULLY
   MANSUKHANI, LLP
19

20  s/ Petra N. Ambrose
   Petra N. Ambrose, WSBA No. 48942
21 pambrose@grsm.com
   Attorneys for Defendant
22 American Utility Management, Inc.

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL               PAGE 3   Bullivant|Houser|Bailey PC
     NO.: 2:18-CV-00513-RSL                                    One SW Columbia Street, Suite 800
                                                               Portland, Oregon 97204-4022
                                                               Telephone: 503.228.6351
